Citation Nr: 1208722	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-36 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial increased rating for the service-connected major depressive and anxiety disorders, currently evaluated as 50 percent disabling prior to May 26, 2011 and 100 percent disabling thereafter. 



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to October 1992. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the RO. 

In an August 2011 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU), effective on May 9, 2009.  While cognizant of the United States Court of Appeals for Veterans Claim's (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board observes that the May 9, 2009 effective date was assigned by the RO since it was the first day after the Veteran stopped working.  

The Veteran has not, to the Board's knowledge, expressed dissatisfaction with the effective date assigned by the RO.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  Accordingly, the issue of an effective date earlier than May 9, 2009 for the grant of TDIU is not before the Board. 


FINDINGS OF FACT

1.  The service-connected depression and anxiety disorders are shown to be manifested by a depressed mood, anxiety, chronic sleep impairment, disturbances of mood and motivation, difficulty establishing effective work and social relationships, suicidal ideation, near continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances and is productive of a disability picture that more closely resembles that of occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood and inability to establish and maintain effective relationships; total occupation and social inadaptability is not demonstrated.  

2.  From May 26, 2011 forward, the Veteran's service-connected depressive and anxiety disorders are assigned a 100 percent rating, the maximum rating authorized under Diagnostic Code 9434.  



CONCLUSIONS OF LAW

1.  Prior to May 26, 2011, the criteria for the assignment of an increased rating of 70 percent, but no more for the service-connected depressive and anxiety disorders are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 100 percent for the service-connected depressive and anxiety disorders from May 26, 2011.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2011); Fenderson v. West, 12 Vet. App. 119 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the October 2008 rating decision granted the Veteran's claim for service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The September 2009 Statement of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic codes.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue. 

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA and private medical records, VA examination reports and records from the Social Security Administration.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in February 2008 and May 2011.  The report of these examinations reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate clinical examinations and rendered appropriate diagnoses and consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.


II.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9434.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434 (Major depressive disorder).  Diagnostic Code 9434 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (depression).  In any event, with the exception of eating disorders, all mental disorders including depression are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.

Depression is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].


III.  Analysis

Staged ratings are currently in effect for the service-connected major depressive and anxiety disorders.  A 50 percent rating has been assigned from the date of service connection, March 30, 2006 through May 25, 2011.  A 100 percent rating is in effect  beginning on May 26, 2011.  For the following reasons, the Board finds that a 70 percent rating, but no higher, is warranted prior to May 26, 2011.


	A.  Prior to May 26, 2011

The service-connected psychiatric disorder is currently rated as 50 percent disabling prior to May 26, 2011.  As has been discussed, the assignment of a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434.  

The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that  would justify a particular rating].  Accordingly, the Board will first discuss the symptoms identified in the ratings criteria and will then address any other aspects of the Veteran's psychiatric symptomatology which would warrant a higher rating.

With respect to evidence of suicidal ideation, a VA outpatient treatment record from October 2005 documents that the Veteran has been experiencing suicidal ideation.  Similarly, a July 2007 VA treatment record reported that, while not currently suicidal, he had experienced suicidal ideations a few months prior.  Accordingly, suicidal ideations have been demonstrated. 

The record does not indicate that the Veteran's symptomatology includes obsessional rituals which interfere with routine activities or that his speech has ever been intermittently illogical, obscure or irrelevant.  Upon review, the Veteran does not appear to contend otherwise. 

In July 2007, the Veteran reported that his depression has been preventing him from engaging in activities.  Based on this statement to a health care provider, the Board finds that the record demonstrates that the Veteran's psychiatric symptomatology arguably results in near-continuous depression affecting the ability to function independently, appropriately and effectively. 

In an October 2006 statement from V.F.G., it was reported that the Veteran had become "quick to anger" and, on one occasion, his temper "got out of control and he physically attacked members of his family."  

An October 2005 VA treatment note also documents the Veteran physical abuse against a family member.  Accordingly, an impaired impulse control with periods of violence has been demonstrated. 

The evidence of record indicates that the Veteran has consistently been described as fully oriented.  Accordingly, the record does not indicate, and the Veteran does not appear to contend, that his psychiatric symptomatology includes spatial disorientation.

In an October 2005 VA treatment record, the Veteran was described as "not well kempt."  While the Board acknowledges that multiple treatment records indicate that the Veteran is well groomed (See the February 2008 VA examination report), and that the October 2005 treatment record pre-dates the current appeal period, the Board finds that a neglect of personal hygiene has arguably been demonstrated. 

In March 2008, the Veteran reported that he was interested in stress management therapy and was seeking a new career because his job was "overwhelming."  As a result, difficulty adapting to stressful circumstances has been demonstrated. 

The February 2008 VA examiner stated that the Veteran's irritability has resulted in increased interpersonal conflicts with romantic relationships and friendships.  It was also noted that the Veteran currently lives alone and his relationship with his children is strained.  

Moreover, the record repeatedly described the Veteran as engaging in isolation and experiencing anhedonia.  See, e.g., a July 2007 VA treatment report.  The Board therefore finds that the Veteran's symptomatology results in an inability to establish and maintain effective relationships.

In short, after a review of the record, the Board finds that the impact of the Veteran's service-connected depression and anxiety on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2011).  

As noted, the record indicates that the Veteran's symptomatology includes suicidal ideation, near continuous depression affecting his ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships 

Accordingly, the Board concludes that the severity of his symptoms warrant an increased rating to 70 percent.

The Board has also considered the Veteran's entitlement to 100 percent disability rating; however, there is no indication of total occupational and social impairment.  

Here, the record does not indicate that the Veteran has a gross impairment in thought processes or communication and he does not appear to contend otherwise.  

While the Board acknowledges that the Veteran has reported experiencing "mild hallucinations" in February 2005, the record indicates that these episodes are not persistent.  Indeed, the record contains numerous reports from the relevant appeal period which indicate that the Veteran has not been experiencing any hallucinations.  See, e.g., a March 2008 and October 2008 VA treatment record.  

In addition, the Board notes that in October 2005, the Veteran reported that in his occupation as a respiratory therapist, he occasionally would watch someone die.  While he reported that he "[felt] their 'souls [go] through his body when they died'" the VA physician who documented this statement indicated that the Veteran did not experience delusions.  Nor has any other treatment record or the Veteran appear to suggest otherwise. 

Consequently, the Board finds that persistent hallucinations or delusions have not been demonstrated.

The record also does not indicate that the Veteran has engaged in grossly inappropriate behavior.  While cognizant that the Veteran has physically assaulted members of his family, as noted, this symptomatology is consistent with the impaired impulse criteria discussed above.  

In this capacity, the Board notes that the record does not indicate that the Veteran poses a persistent danger of hurting himself or others, intermittent inability to perform activities of daily; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran himself does not appear to endorse such extreme pathology. 

In short, not one of the seven symptoms described in the 100 percent rating criteria has been demonstrated, and the severity of his symptoms does not approximate a total impairment in the Veteran's occupational or social functioning.  Significantly, however, the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  

However, the Board has not identified any other aspects of the service-connected depressive and anxiety disorders which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran and his representative have pointed to no such pathology.  

In this capacity, the Board recognizes that the Veteran has experienced isolated hallucinations prior to the appeal period under consideration.  Such symptomatology, however, does not indicate a total impairment in social or occupational functioning.  Indeed, while the Board has conceded that the Veteran has difficulty adapting to stressful circumstances, the record also indicates that he was "doing ok" despite the recent death of his mother and sister.  See a March 2009 VA treatment record. 

The Board notes that the Veteran has been assigned GAF scores ranging from 45 - 65 which are indicative of moderate to serious impairment due to depression and anxiety.  

As noted, the Veteran has displayed some serious psychiatric symptomatology such as occasional hallucinations.  However, for the reasons stated above, the bulk of the Veteran's depressive and anxiety symptomatology is congruent with the 70 percent disability rating the Board is assigning.  

In this capacity, the Board notes that a GAF score is just one factor for consideration.  As demonstrated above, the Veteran's psychiatric symptomatology does not approximate a total impairment in social or occupational functioning. 

In summary, based on the evidence of record, the Board finds that the symptomatology reported by the Veteran and reflected in the record is more reflective of occupational and social impairment consistent with the 70 percent rating the Board is assigning prior to May 26, 2011.


	B.  On and after May 26, 2011

Beginning on May 26, 2011, the Veteran's service-connected depression is rated as 100 percent disabling.  This is the maximum schedular rating available under this diagnostic code.  As such, the Board is unable to consider or grant a higher schedular rating.  


IV.  Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected depressive and anxiety disorders.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the symptomatology of the service-connected disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture is reasonably addressed by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

An increased, initial rating of 70 percent for the service-connected PTSD prior to May 26, 2011 is granted, subject to the applicable law and regulations governing the payment of monetary benefits.

An increased, initial rating in excess of 70 percent for the service-connected PTSD is denied.


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


